DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Claim Arguments
The claim amendments filed on 04 March 2022, rolling up previously indicated allowable dependent claims 5 and 13 into their respective independent claims render the 35 U.S.C. 103 rejections of the claims moot, therefore the 35 U.S.C. 103 rejections of the claims have been withdrawn.

Allowable Subject Matter
Claims 1-3, 8-11 and 16-17 are allowed and have been renumbered claims 1-9.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is considered allowable when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301, 53 USPQ2d 1065, 1069 (Fed. Cir. 1999) because no reference alone or in combination with another reference discloses nor suggests the independent claim limitations and in the examiner’s opinion, it would not have been obvious to a person of ordinary skill in the art to combine the displaying of aggregated query results using the plurality of techniques and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154